            Case 3:18-cr-30051-MGM Document 36 Filed 12/31/18 Page 1 of 1



                                                             U.S. Department of Justice

                                                             Andrew E. Lelling
                                                             United States Attorney
                                                             District of Massachusetts
Main Reception: (413) 785-0235                               United States Courthouse
Facsimile:      (413) 785-0394                               300 State Street, Suite 230
                                                             Springfield, Massachusetts 01105-2926

                                                             December 31, 2018

FILED VIA ECF WITHOUT ENCLOSURES

VIA OVERNIGHT MAIL

Shawn Allyn, Esq.
Allyn & Ball
480 Hampden Street
Holyoke, MA 01040

                    Re:          United States v. Gregg A. Bigda and Steven M. Vigneault
                                 Crim. No. 18-CR-30051-MGM

Dear Mr. Allyn:

       Pursuant to Rule 116.3 of the Local Rules of the United States District Court for the District
of Massachusetts, the government encloses a supplemental production in response to your letter
dated November 29, 2018. Enclosed please find additional discovery labeled VIG-000938 through
VIG-000959. If you have any questions, please do not hesitate to contact me at your earliest
convenience.

                                                             Very truly yours,

                                                             ANDREW E. LELLING
                                                             United States Attorney

                                                       By:   /s/ Deepika Bains Shukla________
                                                             DEEPIKA BAINS SHUKLA
                                                             Assistant U.S. Attorney

Enclosures

cc: Daniel Kelly, Esq.
